DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-10, 12-13, 15, 17-18, 20, 22, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm WO_2012022409_A1 (see machine English translation) in view of Kobayashi JP_09270361_A (see machine English translation).
1.	Regarding Claims 1, 8, 9, 17, 25 Grimm discloses a composition for producing a film comprising a cycloolefin polymer, such as Topas 6013 (as used by Applicants in their specification), having a glass transition temperature of at least 140C (Derwent Abstract) 
2.	Although Grimm discloses forming deep-drawn films and capacitor films (Derwent Abstract) it does not disclose a biaxially stretched film.
3.	Kobayashi discloses a polyolefin film for making capacitors (Title) that can be drawn (Derwent abstract) by using biaxial stretching to produce thin films (paragraph 0017) as low as 10 microns (paragraph 0034).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the capacitor film, of Grimm, by biaxially stretching it to form a thin thickness, as disclosed by Kobayashi. One of ordinary skill in the art would have been motivated in doing so to obtain utility in thin film capacitor applications.
5.	Regarding Claims 2, 3, 27, Grimm in view of Kobayashi suggests using stretching to change surface roughness (Kobayashi: paragraph 0023) to achieve a surface roughness of 0.15 microns or less (Kobayashi: paragraph 0015). 
6.	Regarding Claims 5 and 7, Grimm in view of Kobayashi suggests using COC that is a norborene-ethylene copolymer produced by ring conserving copolymerization (Grimm: Derwent Abstract, Claims 2 and 3) using a metallocene catalyst (Grimm: paragraphs 0067, 0072).
7.	Regarding Claims 12 and 13, Grimm in view of Kobayashi suggests having phases between said polymers that correspond to the claimed matrix and co-continuous limitations (Grimm: paragraphs 0137-0141).
Grimm in view of Kobayashi does not state the inclusion of these metals and as such it can be assumed that it meets the claimed limitation.
9.	Regarding Claim 20, Grimm in view of Kobayashi suggests between 0.5 to 5% in the length direction and up to 2.5% in the width direction (Kobayashi: paragraph 0016).
10.	Regarding Claim 22, Grimm in view of Kobayashi suggests having a multilayer setup where the afore-described polyolefin film is a core layer with a metal vapor deposition layer on each side of it (Kobayashi: Claim 7).
11.	Regarding Claim 24, the claimed process is not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 
12.	Regarding Claim 26, Grimm in view of Kobayashi suggests using its film in capacitors for providing dielectric properties (Grimm: Derwent Abstract, paragraphs 0014 and 0086).
13.	Regarding Claim 28, Grimm in view of Kobayashi suggests using stretching to change surface roughness (Kobayashi: paragraph 0023) to achieve a surface roughness of 0.15 microns or less (Kobayashi: paragraph 0015). Although the claimed range was not disclosed, it would be expected for one of ordinary skill in the art to know how to vary the stretching based on end-user needs to arrive at a desired surface roughness. Applicants have not indicated how the claimed range results in unexpected and surprising properties.
14.	Regarding Claims 10 and 18, although the applied art does not explicitly teach these properties it would nevertheless be expected to be inherently found due to it teaching all of the claimed properties. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 18, 2022